 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                        No. CR-04-00358-002-PHX-DGC
10                 Plaintiff,
                                                      No. CV-19-00957-PHX-DGC (MHB)
11   v.                                               (Related Case)
12   Lawrence Leon Jackson,
13                 Defendant.                         ORDER
14
15         Defendant Lawrence Jackson was convicted of first-degree murder and sentenced
16   to life in prison in 2005. Docs. 76, 102. His appeal and motion to vacate sentence were
17   denied. Docs. 131, 153. He now has filed a motion for an evidentiary hearing. Doc. 175.
18   The motion is fully briefed. Docs. 176, 177. The Court will deny the motion.
19         Defendant presents recent affidavits from co-defendants and a fellow inmate to
20   show that he did not commit the murder. Doc. 175 at 9-14. He claims that the government
21   withheld exculpatory evidence and obstructed justice during grand jury proceedings. Id.
22   at 1-3. He seeks an evidentiary hearing pursuant to 18 U.S.C. § 3742(a). Id. at 7-8.
23         Section 3742(a) governs the filing of an initial appeal from a criminal sentence. See
24   United States v. Dunn, 728 F.3d 1151, 1161 (9th Cir. 2013). Defendant presents no
25   argument or legal authority for the filing of a second appeal fourteen years after his
26   sentence.
27         Once a judgment of sentence has been entered, the district court lacks jurisdiction
28   to review it except in narrow circumstances. 18 U.S.C. § 3582(c); see United States v.
 1   Penna, 319 F.3d 509, 511 (9th Cir. 2003). Because those narrow exceptions do not apply
 2   here, the Court cannot construe Defendant’s request for relief as a § 3582 motion.
 3         The only other basis for relief from a final criminal judgment is a collateral attack
 4   pursuant to 28 U.S.C. § 2255. The Court will not treat this as a motion under § 2255
 5   because it would be Defendant’s third such motion and he has not obtained a certificate
 6   from the Ninth Circuit authorizing the Court to consider a successive § 2255 motion. See
 7   Doc. 174 at 1-2.
 8          IT IS ORDERED that Defendant’s motion for an evidentiary hearing (Doc. 175)
 9   is denied.
10         Dated this 13th day of May, 2019.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
